FILED
                            NOT FOR PUBLICATION
                                                                           AUG 11 2015
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ABDUL MATIN,                                     No. 11-73421

              Petitioner,                        Agency No. A099-418-346

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted August 7, 2015**
                               Pasadena, California

Before: SILVERMAN, SACK***, and WARDLAW, Circuit Judges.

      Abdul Matin, a native and citizen of Bangladesh, petitions for review of the

Board of Immigration Appeals’s (BIA) decision affirming the Immigration Judge’s



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Robert D. Sack, Senior Circuit Judge for the U.S.
Court of Appeals for the Second Circuit, sitting by designation.
(IJ) denial of his application for asylum, withholding of removal, and protection

under the Convention Against Torture (CAT). We have jurisdiction pursuant to 8

U.S.C. § 1252, and we deny the petition for review.

      1. Matin’s asylum application was filed more than one year after he entered

the United States, and Matin is unable to establish ineffective assistance of counsel

to excuse the untimely filing. See Tamang v. Holder, 598 F.3d 1083, 1088-91 (9th

Cir. 2010). The retainer agreement, signed by Matin, stated that Matin’s attorney

was under no obligation to file the asylum application until he received his full fee.

Matin does not claim that he paid the full fee prior to the deadline; because the

relevant facts are undisputed, we have jurisdiction over this issue. Husyev v.

Mukasey, 528 F.3d 1172, 1179-81 (9th Cir. 2008). We agree with the BIA that

Matin provided insufficient evidence of payment to establish that the untimely

filing was due to ineffective assistance of counsel. See Tamang, 598 F.3d at 1090.

      2. Substantial evidence supports the BIA’s conclusion that Matin was

ineligible for withholding of removal. Matin exhausted his administrative

remedies with respect to the inconsistency between his testimony and declaration

concerning the attack that occurred in 2004, so we have jurisdiction to review it.

See Abebe v. Gonzalez, 432 F.3d 1037, 1041 (9th Cir. 2005) (en banc). However,

the inconsistencies relied on by the BIA substantially support the adverse


                                          2
credibility determination. See Shrestha v. Holder, 590 F.3d 1034, 1039, 1046-47

(9th Cir. 2010). Matin’s declaration and testimony about the circumstances of the

2004 attack were inconsistent, and Matin’s testimony materially enhanced his

claims for relief instead of simply adding details to the event described in his

declaration. See Zamanov v. Holder, 649 F.3d 969, 973-74 (9th Cir. 2011); Rizk v.

Holder, 629 F.3d 1083, 1090 (9th Cir. 2011). In addition, Matin’s testimony and

his own witness’s testimony about whether Matin’s family was hiding, suffering,

and living in fear in Bangladesh or was doing fine were inconsistent and

undermined his claim that he was at risk of future persecution in Bangladesh. See

Tamang, 598 F.3d at 1094. Matin’s corroborating evidence is insufficient to

independently establish past persecution, as the BIA concluded. See Aden v.

Holder, 589 F.3d 1040, 1046 (9th Cir. 2009); Garcia v. Holder, 749 F.3d 785, 791

(9th Cir. 2014). Moreover, Matin claimed a fear of persecution based on his

membership in the Awami League, a political party that has now assumed power.

      3. Substantial evidence supports the BIA’s determination that Matin is

ineligible for relief under CAT. Absent credible testimony, Matin has not shown

that it is more likely than not that he will be tortured if he returns to Bangladesh.

See Farah v. Ashcroft, 348 F.3d 1153, 1157 (9th Cir. 2003).

      Petition Denied.


                                           3